Per Curiam.

This is a summary proceeding brought by the landlord to recover possession of an apartment on the second floor for her own personal and immediate use. The only testimony which can be said to contradict the strong evidence of the landlord’s good faith in seeking to occupy these premises was to the effect that the proceeding was not begun until after there had been an argument between the landlord’s agent and the tenant in regard to the knocking down of some plaster, and also that at one time there was an apartment on the first floor vacant.
The statute (Civ. Prac. Act, § 1410, la) authorizes the owner to recover possession where she seeks it in good faith for her immediate *387and personal occupancy. Such good faith was clearly established in the present case. Her possible ill will toward the tenant, if material at all, had so remote a bearing on the issue as to be practically negligible.
Final order reversed, with thirty dollars costs, and final order directed awarding to the petitioner the delivery of the possession of the premises.
All concur; present, Bijur, Mullan and Levy, JJ.
Order reversed.